Title: To Thomas Jefferson from James Dinsmore, 1 December 1808
From: Dinsmore, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello Dec 1st. 1808
                  
                  We have nearly got the balustrade finished, and Shall then go on with the pipes; and the Cornice in the Piazza. we are much in want of Some fine Sand paper and Should be glad if you could find an opportunity to Send us a Dozen Sheets and ½ Dozen of 2½ inch plane irons which mr Ingles Could Chuse for you; there is none to be got about here.—
                  I had a letter from my Brother by last post dated oppelousas, (Orleans Territory) informing me that if I had any intention of moveing to that Countrey [which I had heretofore been mentioning to him] that now was the time to purchase lands, there was every prospect of their riseing Rapidly; especialy when the embargo Should be removed and the present differences Settled. both he and mr Fitz Speak very highly of the Countrey both as to its healthiness and the fertility of its Soil neither of which they Say is exceeded by any part of the United States—as I will have Some money to dispose of I have thought it might be well to Secure a peice of land there [where he reccomends is in the neighbourhood of the Court house where it is already settled] but as it would be a Step of Considerable importance to me, I have taken the liberty to ask your advice before I adopt any measures on the occasion. 
                  I am Sir with great respect your very oHMle Servant
                  
                     Jas. Dinsmore. 
                  
               